                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     AN PHAN,                                            Case No. 16-cv-07243-BLF
                                   8                    Plaintiff,                           ORDER GRANTING PLAINTIFF’S
                                                                                             ADMINISTRATIVE MOTION TO
                                   9              v.                                         CONTINUE CLASS-CERTIFICATION
                                                                                             EXPERT-WITNESS DESIGNATION
                                  10     AGODA COMPANY PTE. LTD.,                            DEADLINES; GRANTING
                                                                                             DEFENDANT’S ADMINISTRATIVE
                                  11                    Defendant.                           MOTION TO CONTINUE CLASS-
                                                                                             CERTIFICATION BRIEFING AND
                                  12                                                         HEARING DEADLINES
Northern District of California
 United States District Court




                                  13                                                         [Re: ECF 53, 57]
                                  14

                                  15          On September 21, 2018, Plaintiff filed an administrative motion to extend the time to

                                  16   designate class-certification expert witnesses so that Plaintiff has enough time to complete non-

                                  17   expert discovery. See ECF 53. On September 25, 2018, Defendant filed an opposition to

                                  18   Plaintiff’s motion in which it agreed to Plaintiff’s request, and also requested that the class-

                                  19   certification briefing and hearing deadlines be continued commensurate with the expert witness

                                  20   designation deadline extension. See ECF 57. Defendant argues that extending only the expert

                                  21   deadlines will force Defendant to complete a large volume of work over the winter holidays,

                                  22   between December 13, 2018 and January 10, 2019. See id. The Court construes Defendant’s

                                  23   opposition to be an administrative motion seeking additional relief. Plaintiff did not oppose this

                                  24   motion but did discuss in its motion that it believes extension of the other deadlines would be

                                  25   unnecessary. See ECF 53 at 1.

                                  26          The Court finds good cause to extend the deadlines for expert witness designation and to

                                  27   extend the class certification hearing date as set forth in the table below, so as to avoid prejudicing

                                  28   Defendant. The parties are directed to meet and confer and submit a joint stipulation on a briefing
                                   1   schedule by October 19, 2018. The final class certification brief must be filed no later than 15

                                   2   days in advance of the hearing date.

                                   3

                                   4     EVENT                             EXISTING DEADLINE            NEW DATE OR DEADLINE
                                         Expert-Witness Designation
                                   5                                       September 24, 2018           December 13, 2018
                                         Deadline for Experts
                                   6     Offered in Support of, or in
                                         Opposition to, Class-
                                   7     Certification Motions
                                         Rebuttal-Expert-Witness
                                   8     Designation Deadline for          October 29, 2018             January 10, 2019
                                         Experts Offered in Support of,
                                   9
                                         or in Opposition to, Class-
                                  10     Certification Motions
                                         Hearing on Motions for Class
                                  11     Certification                     March 21, 2019               May 2, 2019

                                  12
Northern District of California
 United States District Court




                                  13          Accordingly, Plaintiff’s administrative motion is GRANTED, and Defendant’s

                                  14   administrative motion is GRANTED.

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: October 3, 2018

                                  18                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
